DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No.: US 2018/0101041 A1, “Kim”) in view of Yamagata et al (US Publication No.: US 2012/0020056 A1, “Yamagata”). 
Regarding Claim 1, Kim discloses an optical device (Figures 1-3), comprising:
First and second outer substrate disposed to face each other (Figure 2, first outer substrate 500, second outer substrate 300); and
An active liquid crystal element encapsulated between the first and second outer substrate (Figure 2, active liquid crystal element 200),
Wherein at least one of the first and second outer substrates is a curved substrate (Figure 2), wherein
A thickness at a center of gravity of the optical device is thinner than a thickness of a rim of the optical device, wherein the first outer substrate and the second outer substrate are bent in the same direction at the rim (Figure 2 discloses that the thickness at the center of the gravity of the optical device 
Kim fails to disclose that the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film, and wherein the adhesive film is disposed at least between the active liquid crystal element and the first or the second outer substrate. 
However, Yamagata discloses a similar device where the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films, and wherein the active liquid crystal element is encapsulated with an adhesive film, and wherein the adhesive film is disposed at least between the active liquid crystal element and the first or the second outer substrate (Yamagata, Figure 29, liquid crystal element 70, base films 100 and 200, first outer substrate 302, second outer substrate 332, adhesive film 338, 308, where the liquid crystal element is entirely surrounded by the adhesive films 338/308 and so would be considered encapsulated and the adhesive films 338/308 are disposed between the liquid crystal element 70 and the outer substrates 302/332; Paragraph 0182; Paragraph 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as disclosed by Kim to include an encapsulated liquid crystal element via an adhesive film as disclosed by Yamagata. One would have been motivated to do so for the purpose of preventing a peeling occurrence between the substrate and the liquid crystal panel thereby obtaining high reliability (Yamagata, Paragraph 0183). 

Regarding Claim 2, Kim in view of Yamagata discloses the optical device according to claim 1, wherein the first and second outer substrates are both curved substrates (Kim, Figure 2).

Regarding Claim 4, Woo in view of Yamagata discloses the optical device according to claim 1, wherein curvatures of the first and second outer substrates are different from each other (Kim, Paragraph 0052; Figure 2).



Regarding Claim 7, Kim in view of Yamagata discloses the optical device according to claim 1, wherein the first or the second outer substrate is a glass substrate (Kim, Paragraph 0058 discloses glass substrates).

Regarding Claim 8, Kim in view of Yamagata discloses the optical device according to claim 2, wherein curvature centers of the first and second outer substrates are present in the same portion of an upper part or a lower part of the first and second outer substrate (Kim, Figure 2).

Regarding Claim 10, Kim in view of Yamagata discloses the optical device according to claim 9.
Kim does not explicitly disclose that a thickness difference between the thickness at the center of gravity and the thickness at the rim is .5% or more. However, Kim discloses the general environment of having a greater thickness at the rim than at the center of gravity (Kim, Paragraph 0052). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a thickness difference between the thickness at the center of gravity and the thickness at the rim is .5% or more is the result-effective variable, and when this difference is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of preventing cell gap failure are realized. While Kim does not directly disclose that a thickness difference between the thickness at the center of gravity and the thickness at the rim is .5% or more, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of 

Regarding Claim 11, Kim discloses the optical device according to claim 1.
Kim fails to disclose a polarizer encapsulated between the first and second outer substrates.
However, Yamagata discloses a similar device comprising a polarizer encapsulated between the first and second outer substrates (Yamagata, Figure 29, first and second outer substrates 332 and 302, polarizer 220/120; Paragraph 0070; Paragraphs 0092-0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include a polarizer encapsulated between the substrates as disclosed by Yamagata. One would have been motivated to do so for the purpose of improving adhesiveness, retentiveness, flexibility, and buffer power (Yamagata, Paragraph 0091). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagata in further view of Woo et al (US Publication No.: US 2015/0168792 A1 of record, “Woo”).
Regarding Claim 5, Kim in view of Yamagata discloses the optical device according to claim 1.
Kim fails to disclose that a curvature radius of the curved substrate is from 100R to 10,000R.
However, Woo discloses a similar device where a curvature radius of the curved substrate is from 100R to 10,000R (Woo, Paragraphs 0083-0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclose by Kim to have a particular curvature radius as disclosed by Woo. One would have been motivated to do so for the purpose of optimizing display brightness (Woo, Paragraphs 0083-0084). 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagata in further view of Tanaka et al (US Publication No.: US 2009/0185127 A1 of record, “Tanaka”).
Regarding Claim 3, Kim in view of Yamagata discloses the optical device according to claim 1.
Kim fails to disclose that a difference between curvature radii of the first and second outer substrates is within 10%.
However, Tanaka discloses a similar device where a difference between curvature radii of the first and second outer substrates is within 10% (Tanaka, Paragraph 0037 discloses that there is no difference between curvature radii of the first and second outer substrates resulting in 0% difference which is within 10%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to have a particular difference in curvature radii as disclosed by Tanaka. One would have been motivated to do so for the purpose of achieving an improved design freedom thereby broadening the range of applications for the display device (Tanaka, Paragraph 0056). 

Regarding Claim 15, Kim in view of Yamagata discloses the optical device of claim 1.
Kim fails to disclose an automobile comprising a body on which one or more openings are formed; and the optical device attached to the openings attached to the openings.
However, Tanaka discloses an automobile comprising a body on which one or more openings are formed; and the optical device attached to the openings attached to the openings (Tanaka, Paragraph 0056). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to be applied to an automobile as disclosed by Tanaka. One would have been motivated to do so for the purpose of providing an instrument panel that satisfies the preference of users (Tanaka, Paragraph 0057). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagata in further view of Oh et al (US Publication No.: US 2016/0041425 A1 of record, “Oh”).
Regarding Claim 12, Kim in view of Yamagata discloses the liquid crystal display device according to claim 11.
Kim fails to disclose that the active liquid crystal element and the polarizer are encapsulated with adhesive films existing between the outer substrate and the active liquid crystal element, between the active liquid crystal element and the polarizer, between the polarizer and the outer substrate, and on the sides of the active liquid crystal element and the polarizer.
However, Yamagata discloses a similar device where the active liquid crystal element and the polarizer are encapsulated with adhesive films existing between the outer substrate and the active liquid crystal element, between the polarizer and the outer substrate, and on the sides of the active liquid crystal element and the polarizer (Yamagata, Figure 1, outer substrates 1 and 2, active liquid crystal element 4, adhesive film 5, polarizer 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as disclosed by Woo to include an encapsulated liquid crystal element and polarizer via an adhesive film as disclosed by Yamagata. One would have been motivated to do so for the purpose of preventing a peeling occurrence between the substrate and the liquid crystal panel thereby obtaining high reliability (Yamagata, Paragraph 0183). 
Further, Oh discloses a similar device where the adhesive film exists between the active liquid crystal element and the polarizer (Oh, Figure 4, adhesive 200, polarizer 300, liquid crystal element 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Kim to include an adhesive film between the liquid crystal element and polarizer as disclosed by Oh. One would have been motivated to do so for the purpose of fixing the polarizer to the liquid crystal element (Oh, Paragraph 0095). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamagata in further view of Sampica et al (US Patent No.: US 8,576,370 B1 of record, “Sampica”). 

The first and second outer substrate are disposed such that their curvature centers are present in the same portion among an upper part or a lower part of the first and second outer substrates (Figure 2), wherein
The first and second outer substrate are disposed such that the first outer substrate disposed at an upper position in a direction along a convex direction formed by the curved substrate has a larger curvature radius than the second outer substrate at a lower position in a direction along the convex direction formed by the curved substrate (Figure 2, first outer substrate 500 has a larger curvature radius than the second outer substrate; Paragraph 0053). 
Kim fails to disclose a method of encapsulating the active liquid crystal element using the adhesive film, and that the active liquid crystal element comprises the two base films disposed opposite to each other and the active liquid crystal layer is between the two base films, wherein the adhesive film is disposed at least between the active liquid crystal element and the first or the second outer substrates.
However, Yamagata discloses a similar method of encapsulating the active liquid crystal element using the adhesive film, and that the active liquid crystal element comprises the two base films disposed opposite to each other and the active liquid crystal layer is between the two base films, wherein the adhesive film is disposed at least between the active liquid crystal element and the first or the second outer substrates  (Yamagata, Figure 29, liquid crystal element 70, base films 100 and 200, first outer substrate 302, second outer substrate 332, adhesive film 338, 308, where the liquid crystal element is entirely surrounded by the adhesive films 338/308 and so would be considered encapsulated and the adhesive films 338/308 are disposed between the liquid crystal element 70 and the outer substrates 302/332; Paragraph 0182; Paragraph 0062). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical device as disclosed by Kim to include an encapsulated liquid crystal element via an adhesive film as disclosed by Yamagata. One would have been motivated to do so for the 
Kim also fails to disclose an autoclave process using an adhesive film.
However, Sampica discloses a similar method comprising an autoclave process using an adhesive film (Sampica, Column 5, l.50-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Kim to include an autoclave process as disclosed by Sampica. One would have been motivated to do so for the purpose of improving optical properties of the display assembly (Sampica, Column 5, l.50-67). 
Kim fails to explicitly disclose that a difference in curvatures or curvature radii of the first and second outer substrate is from 1.5% to 10%. However, Kim discloses the general environment of having a slight difference in curvature radii of the two outer substrates (Kim, Paragraphs 0052-0053). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a difference in curvatures or curvature radii of the first and second outer substrate is from 1.5% to 10% is the result-effective variable, and when this difference is optimized to the appropriate value within the specified parameters of a given optical device, the recognized results of preventing cell gap failure are realized. While Kim does not directly disclose that a difference in curvatures or curvature radii of the first and second outer substrate is from 1.5% to 10%, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a difference in curvatures or curvature radii of the first and second outer substrate is from 1.5% to 10% for the purpose of avoiding liquid crystal impurity and preventing cell gap failure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871